Title: James Madison to Frank Carr, 11 August 1831
From: Madison, James
To: Carr, Frank


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                
                            Aug. 11 1831
                            
                        
                        Yours of the 9th. was handed to me by Mr. Jacobs. I could give him no direct information on the subject of
                            his enquiries; but referred him to sources, on his route which may perhaps be of some avail to
                            him.
                        I have continued the use of the medicine, which I owe to your friendly attention. But if it has had any
                            effect it has been merely to slacken the increase of my Rheumatic complaints which instead of being diminished, has rather
                            taken a larger range thro’ my frame. I am afraid it is of too obstinate a type, to yield if at all to any remedy but the vis
                            medicatrix naturæ; favored by regulated habits in the patient.
                        I inclose 2 letters, which you will be good eno’ to file with the papers of the Visitors: and it may not be
                            amiss to drop a line to each of the writers, giving them the information pertinent to the case which I have failed to do.
                            With sincere esteem & cordial salutations.
                        
                            
                                J. M
                            
                        
                    